Exhibit 10.8

 

IMS HEALTH INCORPORATED

 

DEFINED CONTRIBUTION EXECUTIVE RETIREMENT PLAN

 

 

As Amended and Restated Effective as of January 1, 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

INTRODUCTION

 

1

 

 

 

SECTION 1 - DEFINITIONS

 

1

 

 

 

 

1.1

“Affiliated Employer”

 

1

1.2

“Basic Disability Plan”

 

1

1.3

“Basic Plan”

 

1

1.4

“Basic Rate”

 

2

1.5

“Benefit Payment Date”

 

2

1.6

“Board”

 

2

1.7

“Cause”

 

2

1.8

“CEO”

 

3

1.9

“Change in Control”

 

3

1.10

“Change in Control Agreement”

 

5

1.11

“Code”

 

6

1.12

“Committee”

 

6

1.13

“Company”

 

6

1.14

“Compensation”

 

6

1.15

“Designated Beneficiary”

 

6

1.16

“Disability” or “Disabled”

 

7

1.17

“Effective Date”

 

7

1.18

“Entry Age”

 

7

1.19

“ERISA”

 

7

1.20

“Former Member”

 

7

1.21

“Good Reason”

 

7

1.22

“Investment Credits”

 

9

1.23

“Member”

 

10

1.24

“Past Service”

 

10

1.25

“Past Service Contributions Rate”

 

10

1.26

“Plan”

 

11

1.27

“Plan Administrator”

 

11

1.28

“Potential Change in Control”

 

11

1.29

“Regulations”

 

12

1.30

“Retirement”

 

12

1.31

“Retirement Account”

 

12

1.32

“Retirement Benefit”

 

12

1.33

“Retirement Credits”

 

12

1.34

“Separation from Service”

 

12

1.35

“Service”

 

12

1.36

“Specified Employee”

 

13

1.37

“Vested Former Member”

 

13

 

i

--------------------------------------------------------------------------------


 

SECTION 2 - PARTICIPATION

 

14

 

 

 

 

2.1

Commencement of Participation

 

14

2.2

Termination of Participation

 

14

 

 

 

 

SECTION 3 - AMOUNT AND FORM OF BENEFITS

 

15

 

 

 

 

3.1

Retirement Benefit

 

15

3.2

Time and Form of Payment

 

17

3.3

Nonpayment of Benefits

 

21

3.4

Notification of Nonpayment of Benefits

 

22

3.5

Repayment of Benefits

 

23

3.6

Change in Control

 

23

 

 

 

 

SECTION 4 - DEATH BENEFITS

 

26

 

 

 

 

4.1

Death Prior to Benefit Payment Date

 

26

4.2

Death On or After Benefit Payment Date

 

27

 

 

 

 

SECTION 5 - PLAN ADMINISTRATOR

 

27

 

 

 

 

5.1

Duties and Authority

 

27

5.2

Presentation of Claims

 

27

5.3

Claims Denial Notification

 

28

5.4

Claims Review Procedure

 

28

5.5

Timing

 

29

5.6

Final Decision

 

29

5.7

Delayed Payments

 

30

 

 

 

 

SECTION 6- MISCELLANEOUS

 

31

 

 

 

 

6.1

Amendment; Suspension

 

31

6.2

Termination

 

33

6.3

No Employment Rights

 

37

6.4

Unfunded Status

 

37

6.5

Arbitration

 

38

6.6

No Alienation

 

39

6.7

Withholding

 

39

6.8

Governing Law

 

39

6.9

Successors

 

40

6.10

Integration

 

40

 

 

 

 

 

Appendix A

 

42

Appendix B

 

43

 

ii

--------------------------------------------------------------------------------


 

IMS HEALTH INCORPORATED

 

DEFINED CONTRIBUTION EXECUTIVE RETIREMENT PLAN

 

As Amended and Restated Effective as of January 1, 2009

 

INTRODUCTION

 

Effective as of January 1, 2007, the IMS Health Incorporated Defined
Contribution Executive Retirement Plan (the “Plan”) was established to provide a
means of ensuring the payment of a competitive level of retirement and survivor
benefits, and thereby attract, retain and motivate a select group of executives
of IMS Health Incorporated and its affiliated employers. This document
represents a complete restatement of the Plan effective as of January 1, 2009.

 

SECTION 1 - DEFINITIONS

 

1.1         “Affiliated Employer” shall mean an entity affiliated with the
Company.

 

1.2         “Basic Disability Plan” shall mean as to any Member the long-term
disability plan of the Company or an Affiliated Employer pursuant to which
long-term disability benefits are payable to such Member.

 

1.3         “Basic Plan” shall mean as to any Member or Vested Former Member the
defined benefit pension plan of the Company or an Affiliated Employer intended
to meet the requirements of Code Section 401(a) pursuant to which retirement
benefits are payable to such Member or Vested Former Member or to the Designated
Beneficiary of a deceased Member or Vested Former Member.

 

--------------------------------------------------------------------------------


 

1.4         “Basic Rate” shall mean, with respect to any Member, the percentage
specified in Appendix A to this Plan which is applicable to a Member whose Entry
Age is the same as such Member’s Entry Age.

 

1.5         “Benefit Payment Date” shall mean the date on which a Member’s or
Vested Former Member’s Retirement Benefit is paid to such Member or Vested
Former Member in accordance with Section 3.2 or to such Member’s or Vested
Former Member’s Designated Beneficiary in accordance with Section 4.1.

 

1.6         “Board” shall mean the Board of Directors of IMS Health
Incorporated, except that any action authorized to be taken by the Board
hereunder may also be taken by a duly authorized committee of the Board or its
duly authorized delegees.

 

1.7         “Cause”  A Member shall not be deemed to have been terminated for
“Cause” under this Plan unless such Member shall have been terminated for
“Cause” under the terms of such Member’s employment agreement or Change in
Control Agreement with the Company, if any.  If no such employment agreement or
Change in Control Agreement containing a definition of “Cause” shall be in
effect, for purposes of this Plan “Cause” shall mean a Member’s:

 

(a)          willful and continued failure to substantially perform his or her
duties (other than any such failure resulting from incapacity due to physical or
mental illness or Disability or any failure after the issuance of a notice of

 

2

--------------------------------------------------------------------------------


 

termination by the Member for Good Reason) which failure is demonstrably and
materially damaging to the financial condition or reputation of the Company
and/or its Affiliated Employers, and which failure continues more than 48 hours
after a written demand for substantial performance is delivered to the Member by
the Company, which demand specifically identifies the manner in which the
Company believes that the Member has not substantially performed his or her
duties; or

 

(b)                            the willful engaging by the Member in conduct
which is demonstrably and materially injurious to the Company, monetarily or
otherwise.

 

No act, or failure to act, on the part of the Member shall be deemed “willful”
unless done, or omitted to be done, by the Member not in good faith and without
reasonable belief that his or her action or omission was in the best interest of
the Company.

 

1.8         “CEO” shall mean the Chief Executive Officer of the Company.

 

1.9         “Change in Control”  If a “Change in Control” shall have occurred or
shall be deemed to have occurred under the terms of a Member’s or Vested Former
Member’s Change in Control Agreement or employment agreement with the Company,
if any, then a “Change in Control” shall be deemed to have occurred under this
Plan.   Otherwise a “Change in Control” shall be deemed to have occurred if:

 

3

--------------------------------------------------------------------------------


 

(a)          any “Person” as such term is used for purposes of Sections 13(d) or
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
(other than the Company, any trustee or other fiduciary holding securities under
an employee benefit plan of the Company, or any company owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company), becomes the “Beneficial
Owner” (as defined in Rule 13d-3 of the Exchange Act), directly or indirectly,
of securities of the Company representing 20% or more of the combined voting
power of the Company’s then outstanding securities;

 

(b)         during any period of 24 months (not including any period prior to
the Effective Date), individuals who at the beginning of such period constitute
the Board, and any new director (other than (i) a director nominated by a Person
who has entered into an agreement with the Company to effect a transaction
described in Sections 1.9(a), (c), or (d) hereof, (ii) a director nominated by
any Person (including the Company) who publicly announces an intention to take
or to consider taking actions (including, but not limited to, an actual or
threatened proxy contest) which if consummated would constitute a Change in
Control, or (iii) a director nominated by any Person who is the Beneficial
Owner, directly or indirectly, of securities of the Company representing 10% or
more of the combined voting power of the Company’s securities) whose election by
the Board or nomination for election by the Company’s stockholders was

 

4

--------------------------------------------------------------------------------


 

approved in advance by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority thereof;

 

(c)          any transaction (or series of transactions) is consummated under
which the Company is merged or consolidated with any other company, other than a
merger or consolidation (i) which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 66 2/3% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, and (ii) after which no Person holds 20% or more
of the combined voting power of the then outstanding securities of the Company
or such surviving entity;

 

(d)                            a sale or disposition by the Company of all or
substantially all of the Company’s assets is consummated or the stockholders of
the Company approve a plan of complete liquidation of the Company; or

 

(e)                             the Board adopts a resolution to the effect
that, for purposes of this Plan, a Change in Control has occurred.

 

1.10       “Change in Control Agreement” shall mean any written agreement in
effect between any Member or Former Member or Vested Former Member and

 

5

--------------------------------------------------------------------------------


 

the Company or an Affiliated Employer pursuant to which benefits may be payable
to such Member or Former Member or Vested Former Member in connection with a
Change in Control.

 

1.11       “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.

 

1.12       “Committee” shall mean the Human Resources Committee of the Board.

 

1.13       “Company” shall mean IMS Health Incorporated.

 

1.14       “Compensation” shall mean base salary, annual bonuses, commissions,
overtime and shift pay, in each case prior to reductions for elective
contributions under Sections 401(k), 125 and 132(f)(4) of the Code and deferred
compensation under any nonqualified deferred compensation plan.  Notwithstanding
the foregoing, Compensation shall exclude severance pay (including, without
limitation, severance pay under the Company’s Employee Protection Plan), stay-on
bonuses, long-term bonuses, retirement income, change-in-control payments,
contingent payments, amounts paid under this Plan or any other retirement plan
or deferred compensation plan, income derived from stock options, stock
appreciation rights and other equity-based compensation and other forms of
special remuneration.

 

1.15       “Designated Beneficiary” shall mean one or more persons, estates or
other entities, designated in accordance with such procedures as may be
specified by the Plan Administrator, that are entitled to receive benefits under
the

 

6

--------------------------------------------------------------------------------


 

Plan upon the death of a Member or Vested Former Member and, in the absence of
any such designation, the Member’s or Vested Former Member’s estate.

 

1.16       “Disability” or “Disabled” shall mean disability or disabled for
purposes of the Basic Disability Plan.

 

1.17       “Effective Date” shall mean January 1, 2007.  The effective date of
this amendment and restatement shall mean January 1, 2009.

 

1.18       “Entry Age” shall mean a Member’s age on the date that such Member
commences participation in the Plan in accordance with Section 2.1.

 

1.19       “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.

 

1.20       “Former Member” shall mean (a) a Member whose employment with the
Company or an Affiliated Employer terminates before he or she has completed five
or more years of Service, or (b) a Member who was removed from participation in
the Plan, in accordance with Section 2.2 hereof, before he or she has completed
five or more years of Service.

 

1.21       “Good Reason”  If a Member shall have terminated employment for “Good
Reason” under the terms of such Member’s Change in Control Agreement or
employment agreement with the Company, if any, then such Member shall be deemed
to have terminated employment for “Good Reason” under this Plan.  Otherwise
“Good Reason” shall mean, without the Member’s

 

7

--------------------------------------------------------------------------------


 

express written consent, the occurrence of any of the following circumstances
unless, such circumstances are fully corrected prior to the date of termination
specified in the notice of termination given in respect thereof:

 

(a)          the assignment to the Member of any duties inconsistent with the
Member’s position in the Company, or an adverse alteration in the nature or
status of the Member’s responsibilities or the conditions of the Member’s
employment;

 

(b)         a reduction by the Company in the Member’s annual base salary,
target bonus or perquisites except for across-the-board perquisite reductions
similarly affecting all senior executives of the Company and all senior
executives of any Person, as such term is used for purposes of Sections 13(d) or
14(d) of the Securities Exchange Act of 1934, as amended, in control of the
Company;

 

(c)          the relocation of the principal place of the Member’s employment to
a location more than 50 miles from the location of such place of employment; for
this purpose, required travel on the Company’s business will not constitute a
relocation so long as the extent of such travel is substantially consistent with
the Member’s customary business travel obligations;

 

(d)         the failure by the Company to pay to the Member any portion of the
Member’s compensation or to pay to the Member any portion of an

 

8

--------------------------------------------------------------------------------


 

installment of deferred compensation under any deferred compensation program of
the Company within seven days of the date such compensation is due;

 

(e)          the failure by the Company to continue in effect any material
compensation or benefit plan in which the Member participated unless an
equitable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such plan, or the failure by the Company to
continue the Member’s participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amounts of benefits provided and the level of the Member’s participation
relative to other participants;

 

(f)          the failure of the Company to obtain a satisfactory agreement from
any successor to the Company to fully assume the Company’s obligations and to
perform under this Plan, as contemplated in Section 6.9 hereof;

 

(g)         with respect to any Member who is a party to an employment agreement
or a Change in Control Agreement, any purported termination of such Member’s
employment that is not effected pursuant to the notice provisions, if any, in
such Member’s employment agreement or Change in Control Agreement.

 

1.22       “Investment Credits” shall mean notional additions to the Retirement
Account determined in accordance with Section 3.1(d)

 

9

--------------------------------------------------------------------------------


 

1.23       “Member” shall mean an employee of the Company or an Affiliated
Employer who becomes a participant in the Plan pursuant to Section 2, but
excludes any Former Member or Vested Former Member.

 

1.24       “Past Service” shall mean a Member’s Service as of the date of his or
her commencement of participation in the Plan including Service prior to the
Effective Date of this Plan.  If a Member was employed by a company acquired by
the Company or an Affiliated Employer after the Effective Date, such Member’s
service with that company prior to the date of acquisition will not constitute
Past Service hereunder unless otherwise approved by the Committee. Upon
commencement of participation hereunder in accordance with Section 2.1 hereof,
the Committee may limit any Service otherwise to constitute Past Service
hereunder with respect to periods prior to the date of participation in the
Plan.  The foregoing notwithstanding, Past Service shall include the number of
additional years (or other additional period) credited as “service” for purposes
of Past Service under the Plan to the Member or Vested Former Member under this
Plan or under an employment agreement between the Company or an Affiliated
Employer and such person in effect at the time of such person’s Separation from
Service, or otherwise approved by the Committee.

 

1.25       “Past Service Contributions Rate” shall mean, with respect to any
Member, the percentage specified in Appendix A to this Plan which is applicable
to a Member whose Past Service is the same as such Member’s Past Service.

 

10

--------------------------------------------------------------------------------


 

1.26       “Plan” shall mean this IMS Health Incorporated Defined Contribution
Executive Retirement Plan, as embodied herein, and any amendments thereto.

 

1.27       “Plan Administrator” shall mean the Company, except that any action
authorized to be taken by the Plan Administrator hereunder may also be taken by
any committee or person(s) duly authorized by the Board or the duly authorized
delegees of such duly authorized committee or person(s).

 

1.28       “Potential Change in Control”  If a “Potential Change in Control”
shall have occurred or shall be deemed to have occurred under the terms of a
Member’s Change in Control Agreement or employment agreement with the Company,
if any, then a “Potential Change in Control” shall be deemed to have occurred
under this Plan.  Otherwise a “Potential Change in Control” shall be deemed to
have occurred if:

 

(a)         the Company enters into an agreement, the consummation of which
would result in the occurrence of a Change in Control;

 

(b)         any Person (including the Company), as defined in
Section 1.9(a) hereof, publicly announces an intention to take or to consider
taking actions which if consummated would constitute a Change in Control; or

 

(c)         the Board adopts a resolution to the effect that, for purposes of
this Plan, a Potential Change in Control has occurred.

 

11

--------------------------------------------------------------------------------


 

1.29       “Regulations” shall mean proposed and final Treasury Regulations, as
the same may be amended from time to time.

 

1.30       “Retirement” shall mean a Member’s or Vested Former Member’s
Separation from Service for any reason other than Cause after completing five
years of Service or by reason of such Member’s or Vested Former Member’s
Disability.

 

1.31       “Retirement Account”  shall mean the notional account created and
maintained for each Member and Vested Former Member, which shall be the sum of
the Retirement Credits and Investment Credits thereon, as provided in Sections
3.1(c) and (d) hereof.

 

1.32       “Retirement Benefit” shall mean the benefit described in
Section 3.1(b) hereof.

 

1.33       “Retirement Credits” shall mean notional additions to the Retirement
Account determined in accordance with Section 3.1(c).

 

1.34       “Separation from Service” shall mean termination of employment with
the Company and any Affiliated Employer.  Whether a Member or Vested Former
Member has had a Separation from Service shall be determined by the Plan
Administrator on the basis of all relevant facts and circumstances and with
reference to Regulations Section 1.409A-1(h).

 

1.35       “Service” shall mean a Member’s or Vested Former Member’s period of
employment with the Company or an Affiliated Employer that is counted

 

12

--------------------------------------------------------------------------------


 

as Service according to the Service Counting Rules set forth in Appendix B,
except that (a) Service prior to the date of commencement of participation in
this Plan will be disregarded; and (b) no service of a Former Member or Vested
Former Member during any period after removal from participation under
Section 2.2 shall constitute Service for purposes of the Plan. The foregoing
notwithstanding, there shall be included as Service the number of additional
years (or other additional period) credited as “service” for purposes of the
Plan to the Member or Former Member or Vested Former Member under this Plan or
under an employment agreement between the Company or an Affiliated Employer and
such person in effect at the time of such person’s Separation from Service, or
otherwise approved by the Committee.

 

1.36       “Specified Employee” shall mean an employee who satisfies the
requirements for being designated a “key employee” under
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code without regard to
Section 416(i)(5) of the Code at any time during a calendar year, in which case
such employee shall be considered a Specified Employee for the twelve-month
period beginning on the first day of the fourth month immediately following the
end of such calendar year.

 

1.37       “Vested Former Member” shall mean (a) a Member whose employment with
the Company or an Affiliated Employer terminates on or after the date on which
he or she has completed five or more years of Service, or (b) a Member who was
removed from participation in the Plan, in accordance

 

13

--------------------------------------------------------------------------------


 

with Section 2.2 hereof, on or after the date on which he or she has completed
five or more years of Service.

 

SECTION 2- PARTICIPATION

 

2.1         Commencement of Participation.  Such key executives of the Company
and its Affiliated Employers as are designated by the CEO in writing and
approved by the Committee shall participate in the Plan as of a date determined
by the Committee.

 

2.2         Termination of Participation.  A Member’s participation in the Plan
shall terminate upon his or her Separation from Service. Prior to Separation
from Service, a Member may be removed, upon written notice by the CEO, and as
approved by the Committee, from further participation in the Plan.  As of the
date of Separation from Service or removal, no further benefits shall accrue to
such individual hereunder except as provided in Sections 3 and 6 hereof.

 

14

--------------------------------------------------------------------------------


 

SECTION 3 - AMOUNT AND FORM OF BENEFITS

 

3.1           Retirement Benefit

 

(a)           Eligibility.   Upon the Retirement of a Member or Vested Former
Member, he or she shall be entitled to the Retirement Benefit described in
Section 3.1(b), payable in the form specified in Section 3.2.

 

(b)           Retirement Benefit. A notional Retirement Account shall be created
and maintained for each Member and Vested Former Member and shall be the sum of
the Retirement Credits and annual Investment Credits thereon, as provided in
Sections 3.1(c) and (d), respectively.  A Member’s or Vested Former Member’s
Retirement Benefit shall be equal to the value of his or her Retirement Account,
which shall be created and maintained solely for the purpose of calculating the
Retirement Benefit under this Plan.

 

(c)           Retirement Credits. For each calendar year, each Member shall have
his or her Retirement Account credited with notional Retirement Credits in an
amount equal to the Member’s Basic Rate times the Member’s Compensation for such
calendar year. In addition, for each of the first ten calendar years of a
Member’s participation in the Plan, such Member shall have his or her Retirement
Account credited with an additional notional Retirement Credit in an amount
equal to the Member’s Past Service Contributions Rate times the Member’s
Compensation for such calendar year.  A Member’s Retirement Credits shall be
allocated to the Member’s Retirement Account as of the end of each calendar
year.  Notwithstanding

 

15

--------------------------------------------------------------------------------


 

the foregoing, Retirement Credits made with respect to the calendar year in
which a Member’s Separation from Service occurs shall be made as soon as
administratively practicable following such Separation from Service rather than
at the end of such calendar year and in no event later than the Member’s Benefit
Payment Date.

 

(d)           Investment Credits.  A Member’s or a Vested Former Member’s
Retirement Account shall be credited as of the last day of each calendar year
with a notional Investment Credit calculated by multiplying the Member’s or
Vested Former Member’s Retirement Account as of such date (before the addition
of any Retirement Credits for such calendar year) by the average of the annual
yields at the end of each month in such calendar year on the AA-AAA Rated/10+
Years Component of the Merrill Lynch U.S. Corporate Master Index for such
calendar year.  Notwithstanding the foregoing, Investment Credits made with
respect to the calendar year in which a Member’s or Vested Former Member’s
Benefit Payment Date occurs shall be made on the basis of the average of the
annual yields of the AA-AAA Rated/10+ Years Component of the Merrill Lynch U.S.
Corporate Master Index at the end of each of the months immediately preceding
the month in which occurs such Member’s or Vested Former Member’s Benefit
Payment Date and shall be credited as of such Member’s or Vested Former Member’s
Benefit Payment Date. Investment Credits will cease to be credited after the
Member’s or Vested Former Member’s Benefit Payment Date.

 

16

--------------------------------------------------------------------------------


 

3.2           Time and Form of Payment.

 

(a)           An employee may elect, on forms to be provided by the Plan
Administrator, the Benefit Payment Date of any Retirement Benefit to which the
Member may become entitled under the Plan.  The Member may elect any age or date
at which the Member’s Retirement Benefit shall be paid following the Member’s
Retirement. The form of payment, however, shall be a lump sum. The election must
be filed with the Plan Administrator on such form or forms as the Plan
Administrator may require within 30 days after the Member’s commencement of
participation in order to be effective; provided, however, that if the Member is
a participant in another account balance plan, within the meaning provided in
Regulations Section 1.409A-1(c)(2)(B), that is required to be aggregated with
this Plan, such election must be made before the Member’s commencement of
participation in this Plan.  Notwithstanding the foregoing, a Member shall be
permitted to make the election described in this Section 3.2(a) if the election
is filed with the Plan Administrator on or before December 31, 2008 provided
that any election filed in 2007 may apply only to amounts that would not
otherwise be payable in 2007 and may not cause an amount to be paid in 2007 that
would not otherwise be payable in 2007 and any election filed in 2008 may apply
only to amounts that would not otherwise be payable in 2008 and may not cause an
amount to be paid in 2008 that would not otherwise be payable in 2008.

 

17

--------------------------------------------------------------------------------


 

(b)           In the absence of an effective Benefit Payment Date election under
Section 3.2(a), a Member shall be deemed to have elected that the Member’s
Retirement Benefit shall be paid in a lump sum on the first day of the calendar
month next following the calendar month in which the Member’s Retirement occurs.

 

(c)           Anything in this Plan to the contrary notwithstanding, payment to
any Specified Employee upon Separation from Service shall not be made before the
date that is six months after the date of Separation from Service (or, if
earlier, the date of death of such Specified Employee). The six-month delay in
payment described herein shall not apply, however, to any payment made under the
circumstances described in Section 3.2(e).  The Retirement Account of a Member
or Vested Former Member who is a Specified Employee which is subject to the
six-month delay in payment described in this Section 3.2(c) shall continue to be
credited with Investment Credits as provided in Section 3.1(d) following such
Separation from Service until such Member’s or Vested Former Member’s Benefit
Payment Date, but not Retirement Credits.

 

(d)           A Participant who has made or been deemed to make a Benefit
Payment Date election under Section 3.2(a) or (b) (“initial election”) may make
one subsequent election, on forms to be provided by the Plan Administrator, to
delay the time of payment of the Member’s Retirement Benefit under the following
conditions:

 

18

--------------------------------------------------------------------------------


 

(i)            Any subsequent election must be filed with the Plan Administrator
at least 12 months prior to earliest date on which the Retirement Benefit could
be payable pursuant to the Member’s initial election, and shall not be effective
before the first anniversary of the date on which such election is filed with
the Plan Administrator.

 

(ii)           The Benefit Payment Date must be deferred by not less than five
years from the date on which the Member’s Retirement Benefit would have been
paid under the Member’s initial election.

 

(e)           The provisions of Sections 3.2(a) through (d) to the contrary
notwithstanding, a payment to or on behalf of a Member or Vested Former Member
shall be accelerated under each of the following circumstances:

 

(i)            if payment is required to be made to an individual other than the
Member or Vested Former Member to fulfill a domestic relations order as defined
in Section 414(p)(1)(B) of the Code;

 

(ii)           to the extent that payment is reasonably necessary to avoid the
violation of an applicable Federal, state, local or foreign ethics law or
conflicts of interest law as provided in Regulations
Section 1.409A-3(j)(4)(iii); or

 

(iii)          if all or a portion of the Retirement Benefit payable to a
Member, Vested Former Member or Designated Beneficiary constitutes taxable
income to such Member, Vested Former Member or

 

19

--------------------------------------------------------------------------------


 

Designated Beneficiary for any taxable year that is prior to the taxable year in
which such Retirement Benefit is to be paid to such Member, Vested Former Member
or Designated Beneficiary as a result of the Plan’s failure to comply with the
requirements of Section 409A of the Code and the Regulations thereunder, the
Retirement Benefit shall be immediately paid to such Member, Vested Former
Member or Designated Beneficiary to the extent that such Retirement Benefit is
required to be included in income.  As provided in Section 6.8, the Company
shall reimburse such Member, Vested Former Member or Designated Beneficiary on a
fully grossed-up and after-tax basis for any tax penalty or interest payable in
connection with such income inclusion (so that the recipient of such
reimbursement is held economically harmless).

 

(f)            The provisions of Sections 3.2(a) through (d) to the contrary
notwithstanding, a payment to a Member or Vested Former Member (or his or her
Designated Beneficiary) may be delayed to a date after the designated Benefit
Payment Date if calculation of the amount of the payment is not administratively
practicable due to events beyond the control of the Member or Vested Former
Member (or his or her Designated Beneficiary) and such delay is for reasons that
are commercially reasonable, provided that payment is made as soon as payment is
administratively practicable.  Investment Credits under Section 3.1(d) will
continue to be credited to the Member’s or Vested Former

 

20

--------------------------------------------------------------------------------


 

Member’s Retirement Account during the period of any such delay until such
Member’s or Vested Former Member’s Benefit Payment Date.

 

3.3           Nonpayment of Benefits.  Subject to Section 3.6 hereof, no
benefits shall be paid to a Member, Vested Former Member or Designated
Beneficiary if the Member or Vested Former Member has:

 

(a)           become a stockholder (unless such stock is listed on a national
securities exchange or traded on a daily basis in the over-the-counter market
and the Member’s or Vested Former Member’s ownership interest is not in excess
of 2% of the company whose shares are being purchased), employee, officer,
director or consultant of or to a company, or a member or an employee of or a
consultant to a partnership or any other business or firm, which competes with
any of the businesses identified in the Company’s Employee Protection Plan, or
such Member or Vested Former Member accepts any form of compensation from such
competing entity;

 

(b)           been discharged from employment with the Company or any Affiliated
Employer for Cause;

 

(c)           failed to retain in confidence any and all confidential
information concerning the Company or any Affiliated Employer and its respective
business which was known or became known to the Member or Vested Former Member,
except as otherwise required by law and except information (i) ascertainable or
obtained from public information, (ii) received by the Member or Vested Former
Member at any time after the

 

21

--------------------------------------------------------------------------------


 

Member’s or Vested Former Member’s Separation from Service, from a third party
not employed by or otherwise affiliated with the Company or any Affiliated
Employer, or (iii) which was or became known to the public by any means other
than a breach of this Section 3.3; or

 

(d)           made disparaging comments about the Company or any Affiliated
Employer in any communications, written or oral, with any individual, company,
government body or agency or any other entity whatsoever.  For purposes hereof,
“disparage” shall mean any communication, including, but not limited to, any
statements, actions or insinuations, made either directly or through a third
party, that would tend to lessen the standing or stature of the Company or any
Affiliated Employer in the eyes of a customer, a prospective customer, a
shareholder or a prospective shareholder.

 

3.4           Notification of Nonpayment of Benefits.  Subject to Section 3.6
hereof, in any case described in Section 3.3, the Member, Vested Former Member
or Designated Beneficiary shall be given prior written notice that no benefits
will be paid to such Member, Vested Former Member or Designated Beneficiary and
shall be provided an opportunity to be heard prior to any such nonpayment of
benefits.  Such written notice shall specify the particular act(s), or failures
to act, and the basis on which the decision not to pay his or her benefits has
been made.

 

22

--------------------------------------------------------------------------------


 

3.5           Repayment of Benefits. Subject to Section 3.6 hereof, a Member or
Vested Former Member who is paid his or her Retirement Benefit, shall receive
such Retirement Benefit subject to the condition that if such Member or Vested
Former Member engages in any of the acts described in Section 3.3, then such
Member or Vested Former Member shall, within 60 days after written notice by the
Company specifying the particular act(s), or failures to act, and the basis on
which the decision to recover such Retirement Benefit has been made, repay to
the Company the entire amount of the Retirement Benefit previously paid to such
Member or Vested Former Member.

 

3.6           Change in Control.

 

Anything in this Plan to the contrary notwithstanding:

 

(a)           Any Member whose employment with the Company or an Affiliated
Employer is involuntarily terminated by the Company or an Affiliated Employer at
or within five years following a Change in Control for a reason other than Cause
or whose employment is voluntarily terminated by the Member with Good Reason at
or within five years following a Change in Control shall be deemed to have
completed five years of Service for purposes of determining such Member’s
entitlement to his or her Retirement Benefit.

 

(b)           Any Member whose employment with the Company or an Affiliated
Employer is involuntarily terminated by the Company or an Affiliated

 

23

--------------------------------------------------------------------------------


 

Employer at or within two years following a Change in Control for a reason other
than Cause or whose employment is voluntarily terminated by the Member with Good
Reason at or within two years following a Change in Control shall be credited
with Retirement Credits at such Member’s Basic Rate and Retirement Credits at
such Member’s Past Service Contributions Rate, determined:

 

(i)            on the basis of the Member’s annual base salary in effect
immediately prior to the Member’s Separation from Service plus the greater of
the Member’s annual target bonus for the year in which the Separation from
Service occurs or, if no such target bonus has yet been determined for such
year, the annual bonus actually earned in the year immediately preceding the
year in which the Separation from Service occurs; and

 

(ii)           for the period with respect to which such Member is entitled to
severance benefits under the Employee Protection Plan or under an employment,
change in control, separation or other agreement between the Member and the
Company, whichever shall apply to such Member and regardless of whether such
severance benefits are denominated as such or are payable in installments over
such period or in a lump sum;

 

provided, however, that the cumulative Past Service Contributions credited to a
Member’s Account under Section 3.1(c) and under this

 

24

--------------------------------------------------------------------------------


 

Section 3.6(b) shall not exceed the Past Service Contributions that would have
been credited to such Member’s Account under Section 3.1(c) had such Member
participated in the Plan for ten calendar years.  Such Retirement Credits shall
be credited as soon as practicable following the Member’s Separation from
Service rather than at the end of the calendar year and in no event later than
the Member’s Benefit Payment Date. Payment of the Member’s Retirement Benefit
shall be made at the time and in the form provided in Section 3.2.

 

(c)           In the event of a Potential Change in Control or Change in
Control, the Company shall, not later than 15 days thereafter, have established
one or more so-called “rabbi” trusts and shall deposit therein cash in an amount
sufficient to provide for full payment of all potential benefits payable under
the Plan at or following a Change in Control; provided, however, that no such
deposit shall be made if it would cause a violation of the funding limitations
of Section 409A(b)(3) of the Code.  Such rabbi trust(s) shall be irrevocable and
shall provide that the Company may not, directly or indirectly, use or recover
any assets of the trust(s) until such time as all obligations which potentially
could arise hereunder have been settled and paid in full, subject only to the
claims of creditors of the Company in the event of insolvency or bankruptcy of
the Company; provided, however, that if no Change in Control has occurred within
two years after such Potential Change in Control, such rabbi trust(s) shall at
the end of such

 

25

--------------------------------------------------------------------------------


 

two-year period become revocable and may thereafter be revoked by the Company.

 

(d)           The provisions of Sections 3.3 through 3.5 shall be of no force or
effect with respect to any Member whose employment with the Company or an
Affiliated Employer is involuntarily terminated by the Company or an Affiliated
Employer at or within two years following a Change in Control for a reason other
than Cause or whose employment is voluntarily terminated by the Member with Good
Reason at or within two years following a Change in Control.

 

SECTION 4- DEATH BENEFITS

 

4.1           Death Prior to Benefit Payment Date.  Upon the death of a Member
or Vested Former Member, prior to his or her Benefit Payment Date, any such
Member shall be deemed to have completed five years of Service for purposes of
determining his or her entitlement to a Retirement Benefit under
Section 3.1(a) and such Member’s or Vested Former Member’s Designated
Beneficiary will be entitled to receive 100% of the Retirement Benefit that
would have been provided from the Plan had the Member or Vested Member had a
Separation from Service on the date of death, payable in a lump on the first day
of the month next following the month in which such Member’s or Vested Former
Member’s death occurred.

 

26

--------------------------------------------------------------------------------


 

4.2           Death On or After Benefit Payment Date. No additional benefit
shall be payable to the Designated Beneficiary of a Member or Vested Former
Member who was previously paid his or her Retirement Benefit.

 

SECTION 5 - PLAN ADMINISTRATOR

 

5.1           Duties and Authority.  The Plan Administrator shall be responsible
for the administration of the Plan and may delegate to any management committee,
employee, director or agent its responsibility to perform any act hereunder,
including, without limitation, those matters involving the exercise of
discretion; provided, that such delegation shall be subject to revocation at any
time at the Plan Administrator’s discretion.  The Plan Administrator shall have
the sole discretion to determine all questions arising in connection with the
Plan, to interpret the provisions of the Plan and to construe all of its terms,
to adopt, amend, and rescind rules and regulations for the administration of the
Plan, and generally to conduct and administer the Plan and to make all
determinations in connection with the Plan as may be necessary or advisable. 
All such actions of the Plan Administrator shall be conclusive and binding upon
all Members, Former Members, Vested Former Members, Designated Beneficiaries and
other persons.

 

5.2           Presentation of Claims.  Claims for benefits shall be filed in
writing with the Plan Administrator.  Written or electronic notice of the
disposition of a

 

27

--------------------------------------------------------------------------------


 

claim shall be furnished to the claimant within 90 days after the claim is filed
(or within 180 days if special circumstances require an extension of time for
processing the claim and if notice of such extension and circumstances is
provided to the claimant within the initial 90-day period.)

 

5.3           Claims Denial Notification.  If a claim is wholly or partially
denied, the Plan Administrator shall furnish to the claimant a written notice
setting forth in a manner calculated to be understood by the claimant:

 

(a)           the specific reason(s) for denial;

 

(b)           specific reference(s) to pertinent Plan provisions on which any
denial is based;

 

(c)           a description of any additional material or information necessary
for the claimant to perfect the claim, and an explanation of why such material
or information is necessary;

 

(d)           an explanation of the Plan’s claims review procedures and the
applicable time limits for such procedures; and

 

(e)           a statement that the claimant has a right to bring a civil action
under Section 502(a) of ERISA following an adverse determination on review.

 

5.4           Claims Review Procedure.  Upon a denial, the claimant is entitled
(either in person or by his duly authorized representative) to:

 

28

--------------------------------------------------------------------------------


 

(a)                                  request a subsequent review of the claim by
the Plan Administrator upon written application for review made to the Plan
Administrator.  In the case of a denial as to which written notice of denial has
been given to the claimant, any such request for review of the claim must be
made within 60 days after receipt by the claimant of such notice.  A claimant
must submit a written application for review before the claimant is permitted to
bring a civil action for benefits;

 

(b)                                 review pertinent documents relating to the
denial; and

 

(c)                                  submit written comments, documents, records
and other information relating to the claim.

 

5.5                                 Timing.  The Plan Administrator shall make
its decision and notify the claimant with respect to a claim not later than 60
days after receipt of the request.  Such 60-day period may be extended for
another period of 60 days if the Plan Administrator finds that special
circumstances require an extension of time for processing and notice of the
extension and special circumstances is provided to the claimant within the
initial 60-day period.

 

5.6                                 Final Decision.  The claim for review shall
be given a full and fair review that takes into account all comments, documents,
records and other information submitted that relates to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination.  The Plan Administrator shall provide the claimant with

 

29

--------------------------------------------------------------------------------


 

written or electronic notice of the decision in a manner calculated to be
understood by the claimant.  The notice shall include specific reasons for the
decision, specific references to the pertinent Plan provisions on which the
decision is based, a statement that the claimant has a right to bring a civil
action under Section 502(a) of ERISA, and a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to and
copies of all documents, records and other information relevant to the claim.  A
document is relevant to the claim if it was relied upon in making the
determination, was submitted, considered or generated in the course of making
the determination or demonstrates that benefit determinations are made in
accordance with the Plan and that Plan provisions have been applied consistently
with respect to similarly situated claimants.

 

 5.7                              Delayed Payments.  If the Plan Administrator
shall approve the payment of a claim for benefits filed in accordance with the
claims procedures set forth hereinabove, Investment Credits under
Section 3.1(d) will continue to be credited to the Member’s or Vested Former
Member’s Retirement Account during the period of any delay in payment pending
the resolution of such claim.

 

30

--------------------------------------------------------------------------------


 

SECTION 6- MISCELLANEOUS

 

 6.1                              Amendment; Suspension.  The Board, may, in its
sole discretion suspend or amend this Plan at any time or from time to time, in
whole or in part and the Employee Benefits Committee of the Company may amend
the Plan without the approval of the Board with respect to amendments that such
Committee determines do not have a significant effect on the cost of the Plan;
provided, however, that no such suspension or amendment of the Plan may
(a) adversely affect a Member’s or Vested Former Member’s benefit under the Plan
to which he or she has become entitled in accordance with the Plan as in effect
on the date immediately preceding the date of such suspension or amendment, or
(b) adversely affect a Member’s or Vested Former Member’s right or the right of
a Designated Beneficiary to receive a benefit in accordance with the Plan as in
effect on the date immediately preceding the date of such suspension or
amendment, or (c) cause any payment that a Member, Vested Former Member or
Designated Beneficiary is entitled to receive under this Plan to become subject
to an income tax penalty or interest payable under Section 409A of the Code.
Notwithstanding the foregoing, in the event of any suspension or amendment of
the Plan at or within five years following a Change in Control which has the
effect of suspending or reducing the Retirement Credits and/or Investment
Credits payable in accordance with Sections 3.1(c) and (d) of the Plan or in the
event of the removal of a Member from

 

31

--------------------------------------------------------------------------------


 

participation in the Plan pursuant to Section 2.2 within five years following a
Change in Control, all Members in the Plan affected by such suspension or
amendment or removal shall be deemed to have completed five years of Service as
of the date of such suspension or amendment or removal for purposes of
determining such Members’ entitlement to their Retirement Benefits under this
Plan and in the event that such suspension or amendment or removal occurs with
two years following a Change in Control, all such Members shall be entitled to
Retirement Credits at their Basic Rate and Retirement Credits at their Past
Service Contributions Rate, determined:

 

(i)              on the basis of the Member’s annual base salary in effect
immediately prior to the effective date of the suspension or amendment or
removal, as the case may be, plus the greater of the Member’s annual target
bonus for the year in which such suspension or amendment or removal is effective
or, if no such target bonus has yet been determined for such year, the annual
bonus actually earned in the year immediately preceding the year in which such
suspension or amendment or removal is effective; and

 

(ii)             for the period with respect to which such Member would be
entitled to severance benefits under the Employee Protection Plan or under an
employment, change in control, separation or other agreement between the Member
and the Company, whichever shall apply to such Member, if such Member had a
Separation from Service in the year in which such suspension or amendment or
removal is effective, regardless of whether

 

32

--------------------------------------------------------------------------------


 

such severance benefits would be denominated as such or would be payable in
installments over such period or in a lump sum;

 

provided, however, that the cumulative Past Service Contributions credited to a
Member’s Account under Section 3.1(c) and under this Section 6.1 shall not
exceed the Past Service Contributions that would have been credited to such
Member’s Account under Section 3.1(c) had such Member participated in the Plan
for ten calendar years.  Such Retirement Credits shall be credited prior to such
suspension or amendment or removal. Payment of the Member’s Retirement Benefit
shall be made at the time and in the form provided in Section 3.2.

 

 6.2                              Termination. This Plan may be terminated and
lump sum distributions made to Members, Vested Former Members (or their
Designated Beneficiaries) of their Retirement Accounts hereunder only in
accordance with one of the following methods:

 

(a)               within twelve months of a dissolution of the Company taxed
under Section 331 of the Code, or with the approval of a bankruptcy court
pursuant to 11 U.S.C. Section 503(b)(1(A), provided that Members’ or Vested
Former Members’ Retirement Benefits are included in their gross incomes in the
latest of :  (i) the calendar year in which the Plan termination and liquidation
occurs; or (ii) the first calendar year in which the payment is administratively
practicable;

 

33

--------------------------------------------------------------------------------


 

(b)         within the thirty days preceding or the twelve months following a
change in control as defined in Regulations Section 1.409A-2(g)(4)(i), provided
that all agreements, methods, programs, and other arrangements sponsored by the
service recipient, as defined in Regulations Section 1.409A-1(g), immediately
after the time of the change in control event with respect to which deferrals of
compensation are treated as having been deferred under a single plan under
Regulations Section 1.409A-1(c)(2) are terminated and liquidated with respect to
each participant who experienced the change in control event, so that under the
terms of the termination and liquidation all such participants are required to
receive all amounts of compensation deferred under the terminated agreements,
methods, programs, and other arrangements within twelve months of the date the
service recipient irrevocably takes all necessary action to terminate and
liquidate the agreements, methods, programs, and other arrangements, provided
that the service recipient with the discretion to liquidate and terminate the
agreements, methods, programs, and other arrangements is the service recipient
that is primarily liable immediately after the transaction for the payment of
the deferred compensation;

 

(c)                                  (i) the termination and liquidation does
not occur proximate to a downturn in the financial health of the Company;
(ii) all arrangements sponsored by the Company that would be aggregated with any
terminated arrangement under Regulations Section 1.409A-1(c) if the same Member
or Vested Former Member participated in all of the arrangements are terminated;
(iii) no payments other than payments

 

34

--------------------------------------------------------------------------------


 

that would be payable under the terms of the arrangements if the termination had
not occurred are made within twelve months of the date the Company takes all
necessary action to irrevocably terminate and liquidate the arrangements;
(iv) all payments are made within twenty-four months of the date the Company
takes all necessary action to irrevocably terminate and liquidate the
arrangements; and (v) the Company does not adopt a new arrangement that would be
aggregated with any terminated arrangement under Regulations
Section 1.409A-1(c) if the same Member or Vested Former Member participated in
both arrangements, at any time within three years following the date the Company
takes all necessary action to irrevocably terminate and liquidate the
arrangements; or

 

 (d)                   such other events and conditions as the Internal Revenue
Service may prescribe.

 

Anything in this Section 6.2 to the contrary notwithstanding, no such
termination of the Plan may (i) adversely affect a Member’s or Vested Former
Member’s benefit under the Plan to which he or she has become entitled in
accordance with the Plan as in effect on the date immediately preceding the date
of such termination, or (ii) adversely affect a Member’s or Vested Former
Member’s right or the right of a Designated Beneficiary to receive a benefit in
accordance with the Plan as in effect on the date immediately preceding the date
of such termination, or (iii) cause any payment that a Member, Vested Former
Member or Designated Beneficiary

 

35

--------------------------------------------------------------------------------


 

is entitled to receive under this Plan to become subject to an income tax
penalty or interest payable under Section 409A of the Code.  Notwithstanding the
foregoing, in the event of any termination of the Plan at or within five years
following a Change in Control, all Members in the Plan shall be deemed to have
completed five years of Service as of the date of such termination for purposes
of determining such Members’ entitlement to their Retirement Benefits under this
Plan and in the event of termination of the Plan at or withing two years
following a Change in Control all such Members shall be entitled to Retirement
Credits at their Basic Rate and Retirement Credits at their Past Service
Contributions Rate, determined:

 

(A)      on the basis of the Member’s annual base salary in effect immediately
prior to the effective date of such termination of the Plan plus the greater of
the Member’s annual target bonus for the year in which the termination is
effective or, if no such target bonus has yet been determined for such year, the
annual bonus actually earned in the year immediately preceding the year in which
the termination is effective; and

 

(B)       for the period with respect to which such Member would be entitled to
severance benefits under the Employee Protection Plan or under an employment,
change in control, separation or other agreement between the Member and the
Company, whichever shall apply to such Member, if such Member had a Separation
from Service in the year in which such termination is effective, regardless of
whether such severance benefits

 

36

--------------------------------------------------------------------------------


 

would be denominated as such or would be payable in installments over such
period or in a lump sum;

 

provided, however, that the cumulative Past Service Contributions credited to a
Member’s Account under Section 3.1(c) and under this Section 6.2 shall not
exceed the Past Service Contributions that would have been credited to such
Member’s Account under Section 3.1(c) had such Member participated in the Plan
for ten calendar years.  Such Retirement Credits shall be credited prior to such
termination of the Plan. Payment of the Member’s Retirement Benefit shall be
made at the time and in the form provided in Section 3.2.

 

 6.3          No Employment Rights.  Nothing contained herein will confer upon
any Member, Former Member or Vested Former Member the right to be retained in
the service of the Company or any Affiliated Employer, nor will it interfere
with the right of the Company or any Affiliated Employer to discharge or
otherwise deal with Members, Former Members or Vested Former Members with
respect to matters of employment.

 

 6.4          Unfunded Status.  Members and Vested Former Members shall have the
status of general unsecured creditors of the Company, and this Plan constitutes
a mere promise by the Company to make benefit payments at the time or times
required hereunder. It is the intention of the Company that this Plan be
unfunded for tax purposes and for purposes of Title I of ERISA and any trust
created by the Company and any assets held by such trust to

 

37

--------------------------------------------------------------------------------


 

assist the Company in meeting its obligations under the Plan shall meet the
requirements necessary to retain such unfunded status.

 

 6.5                              Arbitration.  Any dispute or controversy
arising under or in connection with the Plan shall be settled exclusively by
arbitration in Fairfield, Connecticut in accordance with the rules of the
American Arbitration Association in effect at the time of such arbitration.  The
Company shall promptly pay or reimburse on a fully grossed-up and after-tax
basis (so that the recipient of such reimbursement is held economically
harmless) all reasonable costs and expenses (including fees and disbursements of
counsel and pension experts) incurred to assert rights under this Plan for so
long as such rights may exist or in any proceeding in connection therewith
brought by a Member, Vested Former Member or Designated Beneficiary, whether or
not such Member, Vested Former Member or Designated Beneficiary is ultimately
successful in enforcing such rights or in such proceeding; provided, however,
that no reimbursement shall be owed with respect to expenses relating to any
unsuccessful assertion of rights or proceeding if and to the extent that such
assertion or proceeding was initiated or maintained in bad faith or was
frivolous as determined by the arbitrators or a court having jurisdiction over
the matter.  The amount of expense eligible for reimbursement in any one taxable
year of the Member, Vested Former Member or Designated Beneficiary shall not
affect the amount of expense eligible for reimbursement in any other taxable
year of the Member, Vested Former Member or Designated Beneficiary.  The
reimbursement of

 

38

--------------------------------------------------------------------------------


 

expenses shall be made each calendar quarter and not later than the last day of
the taxable year of the Member, Vested Former Member or Designated Beneficiary
in which the expense was incurred.  The right to reimbursement of any expense
under this Section 6.5 shall not be subject to liquidation or exchange for
another benefit.

 

 6.6                              No Alienation.  Except as otherwise provided
in Section 3.2(e)(i), a Member’s or Vested Former Member’s right to benefit
payments under the Plan shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment by creditors of such Member or Vested Former Member or his or her
Designated Beneficiary.

 

 6.7                              Withholding.  The Company may withhold from
any benefit under the Plan an amount sufficient to satisfy its tax withholding
obligations.

 

 6.8                              Governing Law.  The Plan shall be governed by
and construed in accordance with the laws of the State of Connecticut applicable
to contracts made and to be performed in such state to the extent not preempted
by federal law. Anything in this Plan to the contrary notwithstanding, the terms
of this Plan shall be interpreted and applied in a manner consistent with the
requirements of Section 409A of the Code and the Regulations thereunder so as
not to subject any Member, Vested Former Member or Designated Beneficiary to the
payment of any tax penalty or interest which may be imposed by Section 409A of
the Code and the Company shall have

 

39

--------------------------------------------------------------------------------


 

no right to accelerate or make any payment under this Plan except to the extent
such action would not subject any Member, Vested Former Member or Designated
Beneficiary to the payment of any tax penalty or interest under Section 409A of
the Code. If a Member, Vested Former Member or  Designated Beneficiary becomes
subject to any tax penalty or interest under Section 409A of the Code by reason
of his or her participation in this Plan, the Company shall reimburse such
Member, Vested Former Member or Designated Beneficiary, as the case may be, on a
fully grossed-up and after-tax basis for any such tax penalty or interest (so
that the recipient of such reimbursement is held economically harmless) ten
business days prior to the date such tax penalty or interest is due and payable
by such Member, Vested Former Member or Designated Beneficiary to the
government.

 

 6.9                              Successors.  The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform the obligations of the Company
under this Plan in the same manner and to the same extent that the Company would
have been required to perform such obligations if no such succession had taken
place and such assumption shall be an express condition to the consummation of
any such purchase, merger, consolidation or other transaction.

 

 6.10                        Integration.  In the event of any conflict or
ambiguity between this Plan and the terms of any employment agreement between a
Member or Vested

 

40

--------------------------------------------------------------------------------


 

Former Member and the Company or any Change in Control Agreement between a
Member or Vested Former Member and the Company (this Plan and any such
employment agreement or Change in Control Agreement being collectively referred
to herein as the “arrangements”), such conflict or ambiguity shall be resolved
in accordance with the terms of that arrangement which are most beneficial to
the Member or Vested Former Member; provided, however, that no such resolution
of any such conflict or ambiguity shall operate to cause the Member or Vested
Former Member to receive duplicate payments or benefits under the arrangements.

 

 

 

IMS Health Incorporated

 

 

 

 

 

By:

 

 

 

 

Senior Vice President, Human Resources,

 

on behalf of the IMS Health Incorporated

 

Employee Benefits Committee

 

 

 

Date:

 

 

41

--------------------------------------------------------------------------------


 

Appendix A

 

Defined terms used in this Appendix A shall have the meanings ascribed to them
in the Plan. Except as may be otherwise set forth in an individualized written
agreement between the Company and a Member as approved by the Committee, the
Basic Rate and Past Service Contributions Rate for any Member shall be
determined in accordance with the table set forth below based on such Member’s
Entry Age and Past Service.  For purposes of calculating any Basic Rate or Past
Service Contributions Rate, an interpolated percentage shall be used to
determine the rate for any Member whose Entry Age and/or Past Service is between
those provided in the following table:

 

 

 

 

 

Past Service Contributions Rate For First 10 Years Of Participation

 

 

Entry
Age

 

Basic
Rate

 

1 Year
Past
Service

 

3 Years
Past
Service

 

5 Years
Past
Service

 

10 Years
Past
Service

 

15 Years
Past
Service

 

20 Years
Past
Service

 

40

 

11.9

%

1.0

%

3.2

%

7.4

%

4.9

%

4.9

%

4.9

%

45

 

12.4

%

1.1

%

3.5

%

5.8

%

13.9

%

13.9

%

13.9

%

50

 

12.9

%

1.3

%

3.8

%

6.3

%

12.5

%

24.1

%

24.1

%

55

 

12.0

%

1.6

%

4.8

%

6.9

%

12.3

%

21.7

%

21.7

%

 

For example, a Member whose Entry Age is 50 and whose Past Service is 3 years,
would have: (1) a Basic Rate of 12.9%; plus (2) a Past Service Contributions
Rate of 3.8% for the first 10 years of such Member’s participation in the Plan.

 

42

--------------------------------------------------------------------------------


 

Appendix B


Service Counting Rules

 

(a)           A Member or Vested Former Member shall be credited with Service
equal to the total of (i) his or her Period(s) of Service with the Company or an
Affiliated Employer and (ii) any Period(s) of Severance that are less than
twelve (12) months.  Service shall be computed in 1/12ths of a year, with a full
month being granted for each completed or partial calendar month. 
Notwithstanding the foregoing, no month which is included in a Period of Service
shall be included in a Period of Severance of less than twelve months for the
purpose of determining Service.

 

(b)           A Member or Vested Former Member shall be credited with Service
for Periods of Service completed as an employee of D&B or Cognizant; provided,
however, that any such Member or Vested Former Member who was not vested in his
or her benefit under the D&B Plan or the Cognizant Plan shall not be credited
with Service for Periods of Service completed as an employee of D&B or Cognizant
if such Employee incurred a Break in Service prior to his or her employment by
the Company or an Affiliated Employer.

 

(c)           For purposes of sections (a) and (b) of this Appendix B, the
following definitions shall apply:

 

“Break in Service” shall mean a Period of Severance that exceeds five years.

 

“Cognizant” shall mean Cognizant Corporation.

 

“Cognizant Plan” shall mean the Cognizant Retirement Plan.

 

“D&B” shall mean The Dun & Bradstreet Corporation.

 

“D&B Plan” shall mean the Master Retirement Plan of The Dun & Bradstreet
Corporation.

 

“Employment Commencement Date” shall mean the date on which a Member or Vested
Former Member is first credited with an Hour of Service.

 

“Hour of Service”  — A Member or Vested Former Member shall be credited with an
Hour of Service for:

 

(i) Each hour for which a person is directly or indirectly paid, or entitled to
payment, by the Company or an Affiliated Employer for the performance of duties.

 

(ii)  Each hour for which a person is directly or indirectly paid, or entitled
to payment, by the Company or an Affiliated Employer for reasons other than for

 

43

--------------------------------------------------------------------------------


 

the performance of duties (such as vacation, holiday, illness, incapacity
including disability, jury duty, military duty, leave of absence or layoff).

 

(iii)  Each hour for which an Employee is not paid or entitled to pay but during
which the Employee is absent for a period of military service for which
reemployment rights are protected by law, but only if the Employee returns to
employment with the Company or an Affiliated Employer within the time required
by law.

 

“Period of Service” shall mean the period of time commencing on the Member’s or
Vested Former Member’s Employment Commencement Date or Re-Employment
Commencement Date, whichever is applicable, and ending on the Severance Date
following such Employment Commencement Date or Re-Employment Commencement Date. 
Periods of Service shall be computed in 1/l2ths of a year, with a full month
being granted for each completed or partial month.

 

“Period of Severance” shall mean the period of time commencing on a Severance
Date and ending on the date the Member or Vested Former Member again performs an
Hour of Service for the Company or an Affiliated Employer.

 

“Re-Employment Commencement Date” shall mean the first date, following a Period
of Severance, that the Member or Vested Former Member again performs an Hour of
Service for the Company or an Affiliated Employer.

 

“Severance Date” shall mean the earliest of:

 

(i) the date on which the Member or Vested Former Member resigns, is discharged
or dies; or

 

(ii) the date following a twelve-month period in which the Member or Vested
Former Member remains absent from employment (with or without pay) for any
reason other than maternity or paternity leave of absence, resignation,
discharge or death (such as vacation, holiday, sickness, disability, leave of
absence or layoff); or

 

(iii) the date following a twenty-four month period in which the Member or
Vested Former Member remains absent from employment (with or without pay) for a
maternity or paternity leave including:

 

(A)          the individual’s pregnancy; or

 

(B)           childbirth; or

 

(C)           adoption of a child; or

 

(D)          child care immediately after the birth or adoption of a child;

 

44

--------------------------------------------------------------------------------


 

in the case of a Member or Vested Former Member who is absent from employment
beyond the first anniversary of the first day of absence by reason of maternity
or paternity leave; provided, however the period between the first and second
anniversary will be treated as neither a Period of Severance nor a Period of
Service.

 

45

--------------------------------------------------------------------------------